
	
		III
		110th CONGRESS
		1st Session
		S. RES. 363
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Coleman (for himself
			 and Mr. Burr) submitted the following
			 resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the treatment of Social Security notch
		  babies.
	
	
		Whereas the Social Security Amendments of 1977,
			 legislation designed to correct the Social Security benefit formula, resulted
			 in a discrepancy in benefits—a notch—between individuals born in
			 the years immediately following 1916 and other beneficiaries;
		Whereas Senate legislation introduced in the 105th through
			 108th Congresses sought to correct the notch baby
			 problem;
		Whereas those born during the notch years
			 are the same Americans who fought and sacrificed during World War II;
		Whereas the notch babies who receive lower
			 Social Security benefits than those individuals born between 1911 and 1916 are
			 at the same time among the seniors hit hardest by rising health care costs;
			 and
		Whereas those affected by the notch are
			 leaving us at a rapid rate, with the youngest notch babies now
			 over 80 years old: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 sacrifice of those born in the notch years of 1917 through
			 1926;
			(2)recognizes the
			 difference in Social Security benefits calculated for those born in 1917 and
			 the years following, as compared with those born between 1911 and 1916;
			(3)expresses regret
			 that there has been no resolution to the satisfaction of the millions of
			 seniors born from 1917 through 1926; and
			(4)should consider
			 corrective legislation similar to bills introduced in the Senate in the 105th
			 through 108th Congresses, to address the notch benefit
			 disparity.
			
